Title: To Benjamin Franklin from Ezra Stiles, 30 November 1765
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
Newport 30 Novr 1765
The inclosed is the Copy of a Letter I delivered on the 16th. Inst. to be conveyed by a Vessel bound to Falmouth, which is not yet sailed, but continues at Providence. On the 22d. Inst. I received your Letter of 5th July with the Diploma from the University of Edinburgh. I have prepared the Letters in Acknowledgment of this unexpected Honor, and shall forward them to you in a Ship here Capt. Gardner expecting to sail next Week for London. This I send to New York, to be sent in the Pacquet. With sincere Gratitude, I am Dear Sir, Your most obedient Very humble servant
Ezra Stiles
To Dr. Franklin London
 
Endorsed: Sent to New York by a Vessel which sail’d Decr 1. 1765. March 13. 1767. A Copy of
